  Case 18-40304            Doc 18       Filed 10/24/18 Entered 10/24/18 14:00:35                       Desc Main
                                          Document     Page 1 of 2
                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF GEORGIA
In Re:                                                        Chapter 13
Antonio Bertram Mccants
Po Box 2792                                                   Case No: 18-40304-JTL
Butler, GA 31006
                                                     Withdrawal

Now comes the standing Chapter 13 Trustee and withdraws her objection filed on September 21, 2018 to
claim # 11 by United Consumer Financial Svcs.


This 24 day of October 2018.



                                                                       /s/ Kristin Hurst
                                                                       Kristin Hurst
                                                                       CHAPTER 13 TRUSTEE
 P.O. Box 1907
 Columbus, GA 31902
 Phone (706) 327-4151
 ecf@ch13trustee.com
                                             CERTIFICATE OF SERVICE

I HEREBY CERTIFY that I have served a true and correct copy of the within and foregoing document (1) via
electronic notice to parties who are ECF Filers and Consenting Users, (2) via electronic notice to ECF Filers and
Consenting Users who represent parties, or (3) depositing it in the United States mail with first class postage
attached thereto to all other interested parties not served by electronic means at their addresses shown below.

             Antonio Bertram Mccants                                       Valerie G. Long
             Po Box 2792
             Butler,GA 31006                                               (Counsel for Debtor)


             (Debtor)
United Consumer Financial Svcs
C/O Bass And Associates, P.C.
3936 E. Ft Lowell Rd., St 200
Tucson, AZ 85712

(Creditor)




This 24 day of October 2018.
  Case 18-40304        Doc 18   Filed 10/24/18 Entered 10/24/18 14:00:35   Desc Main
                                  Document     Page 2 of 2
                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF GEORGIA
In Re:                                         Chapter 13
Antonio Bertram Mccants
Po Box 2792                                    Case No: 18-40304-JTL
Butler, GA 31006
                                                      /s/ Kristin Hurst
                                                      Kristin Hurst
                                                      CHAPTER 13 TRUSTEE
P.O. Box 1907
Columbus, GA 31902
Phone (706) 327-4151
ecf@ch13trustee.com
